Citation Nr: 0523522	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim.

The records reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, but he withdrew this 
request in March 2005.  See 38 C.F.R. § 20.704(e).

For good cause shown, the veteran's appeal has been advanced 
on the docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran engaged in combat while on active duty.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has any chronic residuals due to 
an in-service head injury.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in September 2002, December 2002, and 
February 2003, all of which were clearly before the March 
2003 rating decision which is the subject of this appeal.  
Collectively, this correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, the need for 
the veteran to advise VA of or to submit any evidence that 
was relevant to the case, and kept the veteran apprised of 
the RO's development of his claim, including evidence 
requested but not received.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, similar correspondence was sent by the RO in August 
2003.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision and the February 
2004 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO, as demonstrated by 
correspondence sent to the medical care providers identified 
by the veteran in September and December 2002.  Further, the 
record indicates he was scheduled for examinations in 
conjunction with this case, but failed to appear.  The Board 
is cognizant of the fact that the veteran contends that he 
did not receive sufficient notice regarding the timing of 
these examinations, and that the location for these scheduled 
examinations was too great a distance for him to travel.  
Nevertheless, for the reasons stated below, the Board finds 
that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he 
sustained a head injury while engaged in combat while on 
active duty, and that he has current residuals as a result of 
this injury.  Specifically, he maintains that he experiences 
recurrent headaches, blurred vision, and nosebleeds as a 
result of this injury.  He has submitted lay statements in 
support of his contention that he was injured while engaged 
in combat.

The record reflects that the veteran engaged in combat while 
on active duty, as exemplified by the fact that he is a 
recipient of the Purple Heart.

The veteran's service medical records themselves contain no 
findings indicative of treatment for a head injury during his 
active service.  Further, these records contain no findings 
indicative of recurrent headaches, blurred vision, and/or 
nosebleeds.  Moreover, these records reflect that he was 
discharged from service due to tuberculosis as documented, in 
part, by a January 1946 Report of Medical Survey.

An April 1947 VA medical examination contain no findings 
indicative of an in-service head injury nor residuals 
thereof.  In fact, in a section titled "Residuals of Gunshot 
Wounds or Other Injuries," it was written "None."

The record reflects that the veteran initiated this claim in 
2002, and that various post-service medical records were 
subsequently added to the file which cover a period from 1989 
to 2002.  Among other things, records dated in November 1989 
reflect that he was treated for complaints of severe 
headache, as well as numbness in the left hand, face, and 
tongue.  It was noted he had a history of hypertension and 
sinus headache.  Diagnosis was transient ischemic attack 
(TIA).

In October 2001, the veteran was referred for neurological 
evaluation after the abrupt onset of speech difficulty that 
occurred earlier that month.  The veteran and his wife 
reported that on the date in question he suddenly developed 
fuzzy vision while driving, associated with a mild headache, 
no nausea or vomiting.  Following examination, it was found 
that his symptoms were very suggestive of a TIA.  There was 
follow-up treatment in November 2001 and April 2002.

Records dated in October 2002 note that the veteran reported, 
as part of his history, that he had been having excessive 
nosebleeds lately, and had noted some bruising of the skin.  
It was noted he had had a TIA the previous year.  Further, 
the clinician noted that the veteran "now tells me that when 
he was in service he had a head injury and probably a 
concussion."  The veteran also reported that since this 
injury he had had occasional headaches associated with visual 
changes, and that he still got them, including one about 3 
weeks earlier.  However, the headaches usually subsided, with 
some Tylenol, as they were mild.  The clinician emphasized 
that the veteran had not mentioned these before.  Moreover, 
the clinician provided no medical opinion regarding this 
purported history.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  See also 38 C.F.R. § 3.304(d).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a head 
injury.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned above, the record reflects that the veteran 
engaged in combat while on active duty.  Thus, pursuant to 
38 U.S.C.A. § 1154(b), his account of a head injury during 
combat is conceded, even though there is no record of such an 
injury in the service medical records themselves.  However, § 
1154(b) only serves to lighten the evidentiary requirement 
for showing service incurrence of an injury or disease; it 
does not lighten the evidentiary requirements of competent 
evidence demonstrating present disability and/or medical 
evidence showing a causal connection between present 
disability and some remote injury or disease of active 
service.

The Board notes that there was no indication of the claimed 
head injury residuals - recurrent headaches, blurred vision, 
and/or nosebleeds - in the service medical records, nor the 
subsequent April 1947 VA medical examination.  In fact, the 
first indication of such problems was in November 1989, more 
than 40 years after his separation from active service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  He was treated for similar problems 
beginning in October 2001.  All of the medical records 
attribute these problems to post-service TIAs.  

The Board further notes that no competent medical evidence is 
of record which attributes the veteran's current complaints 
of recurrent headaches, blurred vision, and/or nosebleeds to 
his in-service head injury.  Although the October 2002 
medical records note the veteran's purported history of an 
in-service head injury and his contention of recurrent 
headaches and blurred vision since that time, no additional 
comments or opinions were made regarding this reported 
history by the clinician other than to note that this was the 
first time such a history had been related.  As the Court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).

In summary, even though the Board concedes the veteran 
sustained a head injury while engaged in combat during active 
service, there is no indication of any treatment for such an 
injury, nor of the purported residuals.  In this regard, 
while the Board recognizes that in a combat situation, not 
all treatment will be reported, the Board notes that the 
veteran was hospitalized from June 1945 through January 1946 
for tuberculosis at the Naval Hospital, and was no longer on 
a combat ship.  The Board finds it unlikely that recurrent 
severe headaches and blurred vision the veteran contends he 
experienced would not have been mentioned and/or treated at 
some point during that time.   The first indication in the 
record of headaches and blurred vision occurred more than 40 
years after separation from active service.  

Moreover, there is no competent medical evidence which 
indicates the veteran's current complaints of headaches, 
blurred vision, and/or nosebleeds are causally related to his 
purported head injury.  In fact, these problems have been 
attributed to TIAs which occurred many years after service.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim, and it must be denied.

The Board notes that the RO had scheduled the veteran for 
examinations in conjunction with this claim, although the 
veteran failed to report.  Granted, the veteran asserts that 
he did not receive sufficient advanced notice of these 
scheduled examinations, and that the location for these 
examinations was too far of a distance for him to travel.  
Nevertheless, the Board finds that no such examination is 
warranted based on the facts of this case.  To request an 
examination and/or medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show a diagnosis of a head injury nor the 
purported residuals, the normal post-service VA medical 
examination conducted in April 1947; and the absence of 
medical findings of the claimed residuals until many years 
after service.  Under these circumstances, any opinion on 
whether a disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a head injury, and it must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board wishes to 
emphasize that it acknowledged that the veteran engaged in 
combat while on active duty, and accepted his account of 
sustaining a head injury during such combat as true.  
However, this does not change the fact that there was no 
competent medical evidence of the purported residuals until 
many years after service, and there is no competent medical 
evidence linking these current problems to the purported in-
service head injury.



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


